246 Or. 280 (1967)
424 P.2d 894
STATE OF OREGON, Respondent, v. ROOSEVELT JENKINS, Appellant.
Supreme Court of Oregon.
Argued March 8, 1967.
Affirmed March 15, 1967.
Oscar D. Howlett, Portland, argued the cause and filed a brief for appellant.
Jacob B. Tanzer, Deputy District Attorney, Portland, argued the cause for respondent. With him on the brief was George Van Hoomissen, District Attorney, Portland.
Before McALLISTER, J., Presiding, and O'CONNELL, GOODWIN and FORT, Justices.
AFFIRMED.
PER CURIAM.
Defendant appeals from a burglary conviction, contending that the court erred in excluding certain evidence.
No offer of proof was made and consequently, even *281 if the evidence was admissible, we have no way of determining whether the exclusion of the evidence was prejudicial to defendant.
The judgment is affirmed.